UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to SCHEDULETO Tender Offer Statement under Section14(d)(1) Or 13(e)(1) of the Securities Exchange Act of 1934 Aware, Inc. (Name of Subject Company (Issuer)) Aware, Inc. (Name of Filing Person (Offeror/Issuer)) Options to Purchase Common Stock Par Value $.01 Per Share (Title of class of securities) 05453N-10-0 (CUSIP number of class of securities) Edmund C. Reiter President & Chief Executive Officer Aware, Inc. 40 Middlesex Turnpike
